Title: José Corrêa da Serra to Thomas Jefferson, 20 September 1817
From: Corrêa da Serra, José
To: Jefferson, Thomas


                    
                        Sir
                        Philadelphia
20th Septber 1817
                    
                    According to the wishes you expressed in your Letter of June Last, i have invited Mr Gilmer to come with me to Monticello and to keep himself ready by the end of this month, in order to Leave Winchester, when i should pass by. He writes to me that the courts are sitting there almost all October, and that he will be in the impossibility of quitting the town till November. He seems to be entirely mersus civilibus undis, and i cannot disapprove him, though i am disappointed in this occasion, and must content myself with seeing him at my return, if i take that road.
                    I trust to your goodness, that you will not find it too presumptuous, if i fill the place that Mr Gilmer Leaves vacant, by taking with me one of the most interesting young Americans, whom you know by his works, and who wishes to have the honor of your acquaintance, Mr Walsh the author of the American review &ca He began his youthful career with the federalists but was brought to better ways of thinking by the excesses of the Boston stamps during the war. This explanation is indeed unnecessary, since i know how you soar above minutious  party feelings. The 25th i shall leave Philadelphia, and stopping a day in Washington to greet the President for his happy return, hasten to pay you my respects once more.
                    I beg you to remember me to Mr and Mrs Randolph, and the whole family, the Little ones not excepted. I remain with the highest esteem and veneration
                    
                        Sir Your most obedt servt
                        J. Corrèa de Serra
                    
                